DETAILED ACTION
This action is in response to an amendment to application 17/337825, filed on 12/24/2021. Claims 21-40 are pending; claims 1-20 are canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 25-33, 36, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2011/0321007, hereinafter “Marum.”
Regarding claim 21, Marum anticipates “A device operable with an issue tracking system (see, e.g., Marum, para. 1, “The present disclosure relates to the field of software defect tracking, and more particularly to targeting code sections for correcting computer program product defects using records of a defect tracking system.”) and comprising: a memory allocation; and a processor allocation configured operate with the memory allocation to instantiate an instance of a client application providing frontend functionality of the issue tracking system, the client application configured to: communicably couple to a host providing backend functionality of the issue tracking system; (see, e.g., Marum, fig. 3 sec. 300; para. 10-15, 45-51)
submit, to the host, a request to record a first issue in a first project; (see, e.g., Marum, fig. 1 sec. 105-120)
	receive from the host, a message comprising: 
	information that the first issue exhibits a similarity exceeding a threshold to a second issue, the second issue among a cluster of interrelated issues in a second project; (see, e.g., Marum, fig. 1 sec. 120-125; fig. 2 sec. 224) and 
	a suggestion of at least one other issue to record in the first project, the at least one other issue based on a third issue selected from the cluster of interrelated issues in the second project; (see, e.g., Marum, fig. 1 sec. 135; fig. 2 sec. 270) and 
display, via a graphical user interface of the client application, the suggestion to a user of the client application.” (see, e.g., Marum, fig. 1 sec. 135; fig. 2 sec. 270).
Regarding claim 22, Marum anticipates “The device of claim 21, wherein the suggestion comprises a set of other issues to record in the first project, each based on a respective one issue selected from the cluster of interrelated issues in the second project.” (see, e.g., Marum, fig. 1 sec. 135; fig. 2 sec. 270; para. 27-29).
Regarding claim 25, Marum anticipates “The device of claim 21, wherein the client application is configured to populate at least one field of the at least one other issue based on at least one field of the first issue.” (see, e.g., Marum, fig. 2 sec. 245-255; para. 27-29).
Regarding claim 26, Marum anticipates “The client device of claim 21, wherein the information includes an indication that a description field of the first issue and a description field of the second issue exhibit the similarity exceeding the threshold.” (see, e.g., Marum, fig. 1 sec. 135; fig. 2 sec. 270; para. 27-29).
Regarding claim 27, Marum anticipates “The device of claim 21, wherein the information includes an indication that a title field of the first issue and a title field of the second issue exhibit the similarity exceeding the threshold.” (see, e.g., Marum, fig. 1 sec. 135; fig. 2 sec. 270; para. 27-29).
Regarding claim 28, Marum anticipates “The device of claim 21, wherein the information includes an indication that a first field of the first issue and a second field of the second issue exhibit the similarity exceeding the threshold, the first field different from the second field.” (see, e.g., Marum, para. 27-29).
Regarding claim 29, Marum anticipates “The device of claim 21, wherein the information includes an indication that the similarity is determined by one of: determining a cosine distance between the first issue and the second issue; determining a Jaccard similarity between the first issue and the second issue; determining Euclidean distance between the first issue and the second issue; determining a Manhattan distance between the first issue and the second issue; and determining a semantic similarity between a first field of the first issue and a second field of the second issue.” (see, e.g., Marum, para. 33).
Regarding claim 30, Marum anticipates “A device operable with an issue tracking system (see, e.g., Marum, para. 1, “The present disclosure relates to the field of software defect tracking, and more particularly to targeting code sections for correcting computer program product defects using records of a defect tracking system.”) and comprising: a memory allocation; and a processor allocation configured operate with the memory allocation to instantiate an instance of a host service providing backend functionality of the issue tracking system, the host service instance configured to: communicably couple to a client application instance providing frontend functionality of the issue tracking system; (see, e.g., Marum, fig. 3 sec. 300; para. 10-15, 45-51)
receive, from to the client application, a request to record a first issue in a first project; (see, e.g., Marum, fig. 1 sec. 105-115)
compare at least one field of the first issue to at least one field of a second issue, the second issue among a cluster of interrelated issues in a second project; (see, e.g., Marum, fig. 1 sec. 120; fig. 2 sec. 224, para. 27-29)
determine that the at least one field of the first issue and the at least one field of the second issue exhibit a similarity that exceeds a threshold; (see, e.g., Marum, fig. 1 sec. 120-125; fig. 2 sec. 270)
select, from the cluster of interrelated issues in the second project, at least one other issue; (see, e.g., Marum, fig. 1 sec. 130-135; fig. 2 sec. 235-240)
modify at least a portion of the at least one other issue based on the first issue; (see, e.g., Marum, fig. 1 sec. 140; fig. 2 sec. 245)
transmit, to the client application, a message comprising a suggestion to also record the at least one other issue in the first project.” (see, e.g., Marum, fig. 2 sec. 240, 270).
Regarding claim 31, Marum anticipates “The device of claim 30, wherein the similarity is determined by one of: determining a cosine distance between at least a first portion of the first issue and at least a first portion of the second issue; determining a Jaccard similarity between at least a first portion of the first issue and at least a first portion of the second issue; determining Euclidean distance between at least a first portion of the first issue and at least a first portion of the second issue; determining a Manhattan distance between at least a first portion of the first issue and at least a first portion of the second issue; and determining a semantic similarity between at least a first portion of the first issue and at least a first portion of the second issue.” (see, e.g., Marum, para. 33).
Regarding claim 32, Marum anticipates “The device of claim 30, wherein the host service instance is configured to: receive from the client application instance, a second require to record the at least one other issue in the first project.” (see, e.g., Marum, fig. 1 sec. 150; fig. 2 sec. 255-260; para. 27-29).
Regarding claim 33, Marum anticipates “The device of claim 30, wherein the at least one other issue comprises three or more issues.” (see, e.g., Marum, fig. 1 sec. 150; fig. 2 sec. 255-260; para. 27-29).
Regarding claim 36, Marum anticipates “A method of generating an interface for an issue tracking system at a device (see, e.g., Marum, para. 1, “The present disclosure relates to the field of software defect tracking, and more particularly to targeting code sections for correcting computer program product defects using records of a defect tracking system.”) comprising a memory allocation and a processor allocation, the processor allocation configured operate with the memory allocation to instantiate an instance of a client application providing frontend functionality of the issue tracking system, (see, e.g., Marum, fig. 3 sec. 300; para. 10-15, 45-51) the method comprising: 	
submitting, to a host providing backend functionality of the issue tracking system, a request to record a first issue in a first project; (see, e.g., Marum, fig. 1 sec. 105-120)
receiving from the host, a message comprising: 
	information that the first issue exhibits a similarity exceeding a threshold to a second issue, the second issue among a cluster of interrelated issues in a second project; (see, e.g., Marum, fig. 1 sec. 120-125; fig. 2 sec. 224) and 
	a suggestion of at least one other issue to record in the first project, the at least one other issue based on a third issue selected from the cluster of interrelated issues in the second project; (see, e.g., Marum, fig. 1 sec. 135; fig. 2 sec. 270) and 
displaying, via a graphical user interface of the client application, the suggestion to a user of the client application.” (see, e.g., Marum, fig. 1 sec. 135; fig. 2 sec. 270).
Regarding claim 39, Marum anticipates “The method of claim 36, wherein the cluster of interrelated issues comprises at least three issues in the second project.” (see, e.g., Marum, fig. 1 sec. 150; fig. 2 sec. 255-260; para. 27-29).

Regarding claim 40, Marum anticipates “The method of claim 36, wherein the suggestion comprises an indication that a first field of the first issue and a second field of the second issue exhibit the similarity.” (see, e.g., Marum, fig. 1 sec. 150; fig. 2 sec. 255-260; para. 27-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Marum.
Regarding claim 23, Marum anticipates “The device of claim 21,” but does not appear to disclose the further limitations “wherein the first project is associated with a first software platform and the second project is associated with a second software platform.” Stated differently, Marum does not disclose associating software platform information with software defect records. However, on or before the effective filing date of the instant application, associating software platform information with software defect records was known in the art. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the noticed software platform information association with the software defect record management system of Marum, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to add more specificity to software defect records, thereby facilitating more rapid remediation of said defects. Accordingly, the instant claim is unpatentable over Marum.
Regarding claim 24, Marum anticipates “The device of claim 21,” but does not appear to disclose the further limitations “wherein the first project is associated with a first operating system and the second project is associated with a second operating system.” Stated differently, Marum does not disclose associating operating system information with software defect records. However, on or before the effective filing date of the instant application, associating operating system information with software defect records was known in the art. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the noticed operating system information association with the software defect record management system of Marum, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to add more specificity to software defect records, thereby facilitating more rapid remediation of said defects. Accordingly, the instant claim is unpatentable over Marum.
Regarding claim 37, Marum anticipates “The method of claim 36,” but does not appear to disclose the further limitations “wherein the first project is associated with a first operating system and the second project is associated with a second operation system.” Stated differently, Marum does not disclose associating operating system information with software defect records. However, on or before the effective filing date of the instant application, associating operating system information with software defect records was known in the art. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the noticed operating system information association with the software defect record management system of Marum, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to add more specificity to software defect records, thereby facilitating more rapid remediation of said defects. Accordingly, the instant claim is unpatentable over Marum.
Regarding claim 38, Marum anticipates “The method of claim 36,” but does not appear to disclose the further limitations “wherein the first project is associated with a first software platform and the second project is associated with a second software platform.” Stated differently, Marum does not disclose associating software platform information with software defect records. However, on or before the effective filing date of the instant application, associating software platform information with software defect records was known in the art. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the noticed software platform information association with the software defect record management system of Marum, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to add more specificity to software defect records, thereby facilitating more rapid remediation of said defects. Accordingly, the instant claim is unpatentable over Marum.

Allowable Subject Matter
Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) the following Double Patenting rejections are overcome.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,030,555, which arose from application 16/370442, the parent application of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other as set forth in the following representative claims:
Instant Application 17/337825
Conflicting Patent 11,030,555
21.  A device operable with an issue tracking system and comprising: a memory allocation; and a processor allocation configured operate with the memory allocation to instantiate an instance of 
	a client application providing frontend functionality of the issue tracking system, the client application configured to: communicably couple to a host providing backend functionality of the issue tracking system; 
	submit, to the host, a request to record a first issue in a first project; 
	receive from the host, a message comprising:
	
	information that the first issue exhibits a similarity exceeding a threshold to a second issue, the second issue among a cluster of interrelated issues in a second project; and 
	

	a suggestion of at least one other issue to record in the first project, the at least one other issue based on a third issue selected from the cluster of interrelated issues in the second project; 
[Claim 22: wherein the suggestion comprises a set of other issues to record in the first project, each based on a respective one issue selected from the cluster of interrelated issues in the second project] and 

	display, via a graphical user interface of the client application, the suggestion to a user of the client application.
1. A networked issue tracking system for suggesting and tracking issue records using a similarity score, the networked issue tracking system comprising: 
	

	a client device executing a client application; and a host service operably coupled to the client application of the client device by a network, the host service having a processor configured to: 	
	receive, from the client application, a first issue request; 
	generate a first issue record in response to receiving the first issue request; 
	associate the first issue record with a first issue cluster defined by the host service and based on a first similarity between first content of the first issue request and content of one or more issue records associated with the first issue cluster; 
	determine a similarity score between the first issue record and one or more second issue records that are associated with a second issue cluster defined by host service that is distinct from and disjoint with the first issue cluster; 
	identify a seed issue record from the one or more second issue records based on a determination that the similarity score of the seed issue record satisfies a similarity threshold; and 
	transmit a suggested issue request to the client application, the suggested issue request comprising issue data extracted from the seed issue record.
29. (New) The device of claim 21, wherein the information includes an indication that the similarity is determined by one of: 
	determining a cosine distance between the first issue and the second issue;
	determining a Jaccard similarity between the first issue and the second issue; 
	determining Euclidean distance between the first issue and the second issue; 
	determining a Manhattan distance between the first issue and the second issue; and 
	determining a semantic similarity between a first field of the first issue and a second field of the second issue.
7. The networked issue tracking system of claim 6, wherein applying the similarity algorithm includes one or more of: 

	determining a cosine distance between the first issue record and the one or more second issue records; 	determining a Jaccard similarity between the first issue record and the one or more second issue records; 	determining Euclidean distance between the first issue record and the one or more second issue records; 	determining a Manhattan distance between the first issue record and the one or more second issue records; and 	determining a semantic similarity between the first issue record and the one or more second issue records.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306. The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191